Citation Nr: 0325358	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-03 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected residuals of a retinal hemorrhage.

2.  Entitlement to a compensable evaluation for service-
connected lumbosacral strain.

3.  Entitlement to service connection for bilateral otitis 
media claimed as bilateral ear pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to September 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
residuals of retinal hemorrhage and lumbosacral strain and 
evaluated these disorders as zero percent disabling.  This 
matter also comes from a September 1999 rating decision which 
denied service connection for bilateral otitis media claimed 
as bilateral ear pain.


REMAND

Review of the claims file reflects that the VA does not have 
the veteran's current mailing address.  Specifically, on 
February 23, 2000, the RO wrote to the veteran at his most 
recent address of record to confirm his desire for a hearing 
and to notify him of his hearing options.  He did not respond 
and he has not withdrawn his request for a hearing.  See 38 
C.F.R. § 20.702(e) (2002).  Thereafter, letters from the 
Board dated in April 2003, which notified him of the 
Veteran's Claims Assistance Act of 2000 (VCAA) and informed 
him of the date on which his requested Travel Board hearing 
was scheduled, were mailed to this same address were returned 
by the postal service as undeliverable.  

The veteran claims that the severity of his service-connected 
retinal hemorrhage and lumbosacral strain are inadequately 
reflected by the noncompensable evaluations which are 
presently in effect for these disorders.  Review of the 
claims file reflects that he has not been afforded a VA 
examinations for these disorders since April 1998; however, 
recent statements from the veteran reflect his complaints of 
increased symptoms related to these disorders.  Specifically, 
the veteran reports that there is an abnormally large 
uncorrected blind spot in his vision as a result of his 
service connected eye injury.  The veteran also complains of 
continuous back pain and increased frequency of right sciatic 
pain with movement.  Accordingly, the veteran should be 
afforded a VA examination to determine the extent of his 
disability due to retinal hemorrhage and lumbosacral strain.  

In this regard, it is noted that the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
evidence does not adequately evaluate the current state of 
the condition, the VA must provide a new examination.  Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992).  

Additionally, the Court has held that, unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating actions appealed from were the initial grants of 
service connection for the veteran's retinal hemorrhage and 
lumbosacral strain, the RO should consider the proper 
evaluations to be assigned for these disorders pursuant to 
the Court's holding in Fenderson.

With respect to the veteran's claim of entitlement to service 
connection for bilateral otitis media claimed as bilateral 
ear pain, it is noted that service medical records and VA 
outpatient treatment records note diagnoses of bilateral 
otitis media in service.  It is further noted that, although 
the veteran underwent VA examination in April 1998, this 
examination was in connection with a hearing loss claim and 
the veteran's claims file was not reviewed by the examiner.  

The VCAA directs that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002); see also Green v. Derwinski, 
1 Vet. App. 121 (1991) (holding that the fulfillment of the 
duty to assist includes conducting a thorough and 
contemporaneous medical examination so that the evaluation of 
the claimed disability will be a fully informed one).  Given 
the evidence currently of record, the Board finds that the 
veteran should be afforded comprehensive orthopedic and 
vision examinations to determine the extent of his disability 
due to retinal hemorrhage and lumbosacral strain as well as 
an ear, nose, and throat examination to determine the nature 
and etiology of any ear disorder.  

The claim is REMANDED for the following:

1.  The RO must first attempt to obtain 
the veteran's correct mailing address and 
document such address in the claims 
folder.  The RO should consider 
contacting the veteran's accredited 
representative, Disabled American 
Veterans, in this matter in an effort to 
ascertain the veteran's current address.  

2.  If the veteran's current mailing 
address is located, the RO should contact 
the veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
him for eyes, ears, and back since 1997.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

3.  If the veteran's current mailing 
address is located, the RO should 
schedule the veteran for a comprehensive 
VA examination of the eyes to determine 
the current severity of his retinal 
hemorrhage.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination of the veteran.  The examiner 
should be asked to delineate all 
symptomatology attributable to the 
veteran's impaired vision, to include any 
blind spot.  The examiner should offer 
complete rationales for all opinions and 
conclusions expressed.

4.  If the veteran's current mailing 
address is located, the RO should 
schedule the veteran for a comprehensive 
VA orthopedic examination to determine 
the current severity of his lumbosacral 
strain.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination of 
the veteran.  The examiner should perform 
all necessary radiological studies of the 
lumbar spine, specifically to include x-
rays.  The examination of the lumbar 
spine should include range of motion 
studies, commentary as to the presence 
and extent of any painful motion or 
functional loss due to pain, specific 
information as to the frequency and 
duration of incapacitating episodes, and 
a description of all neurologic 
manifestations (e.g., radiating pain into 
an extremity).  The examiner should offer 
complete rationales for all opinions and 
conclusions expressed.

5.  If the veteran's current mailing 
address is located, the RO should 
schedule the veteran for a comprehensive 
VA ear, nose, and throat examination to 
determine the nature and etiology of any 
disorder of the ears.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination of the veteran.  The examiner 
is requested to offer an opinion with 
supporting analysis as to whether it is 
at least as likely as not that any 
current disorder of the ears is related 
to his treatment for bilateral otitis 
media in service.  A complete rationale 
for all opinions expressed should be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

6.  If the veteran's current mailing 
address is located, he should be 
requested to clarify his desire for a 
hearing.  The RO should respond 
accordingly.

7.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record in order to determine whether an 
increased rating is warranted for the 
veteran's service-connected retinal 
hemorrhage and lumbosacral strain, to 
include consideration of staged ratings 
as set forth in Fenderson, supra.  In 
addition, the RO should review the entire 
evidentiary record in order to determine 
whether service connection is warranted 
for a disorder of the ear(s).  If any 
remaining benefit sought is not granted 
to the veteran's satisfaction, the RO 
should issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may adversely affect his claims.  38 C.F.R. 
§ 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



